Citation Nr: 0825039	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-01 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine, L4-5 and L5-S1.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to April 
1988 and from August 1997 to October 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In August 2004, the Board remanded the issue on appeal for 
further development.  Unfortunately, the Board finds that 
another remand is necessary.  Thus, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As requested in the August 2004 remand, the AMC/RO asked the 
veteran in a September 2004 letter to complete a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in order to obtain records 
from Dr. Campbell, Dr. Koontz, and the Ohio Worker's 
Compensation.  The Board notes that the only written 
correspondence that VA has received from the veteran 
following the remand was dated in September 2004.  In this 
letter, the veteran indicated that he was receiving treatment 
from Dr. C.W., Dr. D.B., and L.M.H.  He also listed a 
different address than the one to which VA sent the September 
2004 letter.  The AMC/RO contacted Dr. C.W., Dr. D.B., and 
L.M.C. and received responses from each, which are associated 
with the claims file.  Additionally in April 2006, the 
veteran submitted additional private treatment records.  The 
attached envelope reflected that the veteran had a different 
address than the one listed on his September 2004 
correspondence.  In September 2006 and January 2007, 
correspondence sent to the veteran's address as listed in his 
September 2004 letter was returned as undeliverable.  
Additionally in May 2007, a letter sent to the veteran 
informing him about the status of his appeal was also 
returned to VA.  

As it appears that the veteran has moved several times since 
the August 2004 remand and as a consequence the veteran might 
not have received the September 2004 letter requesting a 
release for the aforementioned records which are relevant to 
the claim, the Board finds that another remand is necessary 
to give the veteran another opportunity to provide the 
necessary information in order for VA to obtain these 
records.  The Board cautions, however, that the veteran is 
ultimately responsible for keeping VA apprised of his current 
address.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) ("the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.")  Furthermore, 
although VA does have a duty to assist him in the development 
of a claim, this duty is not limitless.  In the normal course 
of events, it is his burden to keep VA apprised of his 
whereabouts.  If he does not do so, there is no obligation on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Furthermore, it should not be necessary for the veteran to 
authorize release of his records from the Ohio Worker's 
Compensation, since those are records within control of a 
government agency.  The AMC/RO should try to obtain these 
records, then, regardless of the veteran's cooperation or 
lack thereof.

Since an opinion as to the etiology of the veteran's back 
disorder was provided by a VA physician in 2007, and since 
any additional evidence may change that opinion, the file 
should be sent for additional medical opinion if, and only 
if, evidence is obtained as a result of this remand.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ascertain the 
veteran's current address and ask him to 
complete releases authorizing VA to 
request his records from Dr. Campbell and 
Dr. Koontz, as identified respectively in 
his March 2001 Form 21-526, August 2002 
notice of disagreement, and November 1997 
service treatment record.  

2.  The AMC/RO should make attempts to 
obtain any records and determinations 
dated in the late 1980s and 1990s 
pertaining to the veteran's back 
disability from the Ohio Worker's 
Compensation.  

3.  If, and only if, additional treatment 
records are obtained, the AMC/RO should 
refer the veteran's claims file to the 
examiner who provided the opinion in 2007, 
if still available, or to any other 
medical professional if that examiner is 
no longer with VA.  The medical 
professional should review the 2007 VA 
examination report, along with the 
evidence in the claims file, and indicate 
whether the additional evidence received 
since the 2007 examination alters that 
prior opinion in any respect (i.e. is it 
as likely as not that any current back 
disability was caused by active service).

4.  Then, the AMC/RO should re-adjudicate 
the claim, based on the entirety of the 
evidence.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




